Citation Nr: 1825989	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO. 12-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty with the U.S. Army from January 1977 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a videoconference Board hearing that was held in January 2015, before the undersigned Veterans Law Judge at the St. Petersburg RO. The transcript from that hearing is of record.

In March 2015, the Board remanded this issue for further development. In September 2016, this issue was remanded again to afford the Veteran a VA audiological examination that the Veteran underwent in December 2016. The Board is satisfied there was substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Throughout the period on appeal, audiometric examinations show no greater than a Level II hearing loss in the Veteran's right ear and a Level IV hearing loss in the Veteran's left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board acknowledges the Veteran's statements at his January 2015 hearing that his May 2010 VA audiological examination was inadequate to properly assess his hearing loss. However, the Veteran has not offered rationale as to why he believes this May 2010 VA examination was inadequate. In fact, in a July 2010 statement, the Veteran indicates that his rating for bilateral hearing loss should be increased based on the results of this May 2010 VA examination. As the Board believes this May 2010 VA examination was conducted properly, the Board finds that the Veteran's May 2010 audiology exam was adequate. Therefore, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

Increased Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent. These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four. See 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is to be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be evaluated to the next higher Roman numeral. 

The Veteran contends that his hearing loss warrants a compensable rating. The Veteran has undergone audiometric testing in May 2010, October 2010, April 2015, and December 2016. However, at no point during the appeal period has the Veteran shown that his hearing loss entitles him to a compensable rating for VA rating purposes.

In May 2010, the Veteran underwent a VA audiological examination where his pure tone thresholds, in decibels, were as follows:

Hertz (Hz)
500
1000
2000
3000
4000
Right
30
25
40
50
60
Left
30
30
35
55
60

The average dB for the right ear was 43.75 dB, and the average dB for the left ear was 45 db. Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

Based on the results of these tests, a Roman numeral II is designated for the right ear, and a Roman numeral II for the left ear from Table VI of 38 C.F.R. § 4.85. Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent, or noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  

In October 2010, the Veteran underwent an audiological consult where his pure ton thresholds, in decibels, were as follows:

Hertz (Hz)
500
1000
2000
3000
4000
Right
40
35
35
55
55
Left
35
35
40
55
60

The average for the right ear was 43.75 dB, and the average Hertz for the left ear was 45 db. Speech audiometry revealed speech recognition ability was good bilaterally, but the numeral results for speech audiometry were not provided in the consultation document.

Based on the results of these tests, a Roman numeral I is designated for the right ear, and a Roman numeral II for the left ear from Table VIA of 38 C.F.R. § 4.85. Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent, or noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.

In April 2015, the Veteran was underwent another VA audiological examination. However, the test results were deemed not valid for rating purposes.  Therefore, the examiner did not report the results of this examination.  The examiner indicated the audiometric results revealed a non-organic hearing loss.  There was poor inter-test reliability. Specifically, the examiner noted that the pure tone audiometry (PTA) in the right ear revealed a score of 47 dBHL compared to a speech reception threshold (SRT) of 25 dBHL.  The PTA in the left ear revealed a score of 48 dBHL compared to a SRT of 25 dBHL.  Therefore, the examiner concluded that the PTA-SRT difference revealed questionable/poor agreement. The examiner noted that the Veteran's demonstrated communication ability was not consistent with the Veteran's results for speech testing.  While the Veteran underwent an April 2015 audiological examination, for the reasons the examiner explained above, the Board finds this audiological examination inadequate.  As such, the Board will not use the results of this examination for rating purposes here.

In December 2016, the Veteran underwent a VA audiological examination where his pure tone thresholds, in decibels, were as follows:

Hertz (Hz)
500
1000
2000
3000
4000
Right
40
40
40
60
65
Left
35
35
45
60
70

The average Hz for the right ear was 51 dB, and the average Hertz for the left ear was 52 db. Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.

Based on the results of these tests, a Roman numeral II is designated for the right ear, and a Roman numeral IV for the left ear from Table VI of 38 C.F.R. § 4.85. Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent, or noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.

Based on the above, the Board finds that the claim must be denied.  The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination. Lendenmann, 3 Vet. App. 345. The Veteran's report of difficulty understanding speech with particular trouble in background noise is acknowledged; however, this is reflective of the type of functional difficulty that would be expected to be caused by his recorded levels of hearing loss. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.). Accordingly, the examinations of record are sufficiently in compliance with the provisions of VA regulations, and it is afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant entitlement to a compensable rating.  In reaching this conclusion, the Board has considered the applicability of the reasonable doubt doctrine; however, since the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


